DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

1.	Claim 9 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kim (2019/0342809).
Regarding claim 9.  Kim teaches a terminal device (0112 – terminal device) comprising:
a receiving unit that receives, from a wireless device included in a first base station, a radio signal including first information to identify the wireless device (0112 – wherein UE reports channel state information to CU through the source channel state information includes identification information of the DU);
an acquiring unit that acquires the first information from the radio signal; and a transmitting unit that transmits information regarding the first base station including the first information, to a second base station (0012 – terminal device reports channel state information for one or more DUs.  The terminal reports identification information for each target DU (e.g., first base station) to the source DU (e.g., second base station) and the source DU forwards the measurement report to the CU
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.	Claims 1-7 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (2019/0342809) in view of Wang et al (2019/0222291).
Kim teaches a wireless device that is provided in a base station including a wireless control device (0009-0012 wherein BS is divided into Central Unit (CU) and a distribution unit (DU)) and a wireless device (0009-0012 wherein BS is divided into Central Unit and a distribution unit (DU)), the wireless device comprising:
a wireless unit that wirelessly transmits a signal including first information to identify an own device in a cell (0112 – wherein UE reports channel state information to CU through the source UE wherein channel state information includes identification information of the DU); and
a handover processing unit that performs processing related to handover (0115 – CU request handover of the UE), when receiving a handover instruction including second information to identify the cell from the wireless control device, with respect to a terminal device in the cell according to the second information included in the handover instruction.
Kim does not explicitly teach when receiving a handover instruction including second information to identify the cell from the wireless control device, with respect to a terminal device in the cell according to the second information included in the handover instruction.
However, Kim teaches CU selects the beam or cell of the target DU for optimal connection.  For example, the CU may perform determination based on information such as an optimal cell, a candidate cell, and optimal beam, a beam pair, and a candidate beam between the cell and the terminal, and a cell ID (0123).
figure 1, 0112, 0122).  Wang teaches UE reports DU ID and cell ID to the CU enabling the CU to perform handover according to cell ID (0143-0146, 0154 – identifier of a target cell and an identifier of the target DU).  The UE may report multiple beams belonging to different cells (0149).  The CU determines to handover UE according to measurement report (0169, 0185).  The UE reports measurement results which includes identifier of the beam and signal quality wherein the identifier of the beam may be used for identifying a corresponding DU or cell (0218).  Wang teaches handovers between different CUs using information regarding an identifier of a target cell and an identifier of the target DU (0226-0230).  The source CU transmits a handover request message to a target CU wherein the message includes target cell ID (0233-0236).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Kim to include an identifier of a target cell and an identifier of a target DU as taught by Wang in order to enable the source CU to handover the UE to another/target CU based on beam/cell ID and an identifier of the target DU included in the measurement report (e.g., handover to the DU having the best signal quality).
Regarding claim 11.  Kim teaches a communication method performed by a wireless device (0009-0012 wherein BS is divided into Central Unit and a distribution unit (DU) (e.g., wireless device)), the method comprising:
transmitting a radio signal including first information to identify an own device in a cell managed by the wireless device (0112 – wherein UE reports channel channel state information includes identification information of the DU); and
performing processing related to handover (0115 – CU request handover of the UE).
Kim does not explicitly teach when a handover instruction including second information to identify the cell is received from a wireless control device, with respect to a terminal device in the cell according to the second information included in the handover instruction.
However, Kim teaches CU selects the beam or cell of the target DU for optimal connection.  For example, the CU may perform determination based on information such as an optimal cell, a candidate cell, and optimal beam, a beam pair, and a candidate beam between the cell and the terminal, and a cell ID (0123).
	Wang teaches base statin having CU and DUs (figure 1, 0112, 0122).  Wang teaches UE reports DU ID and cell ID to the CU enabling the CU to perform handover according to cell ID (0143-0146, 0154 – identifier of a target cell and an identifier of the target DU).  The UE may report multiple beams belonging to different cells (0149).  The CU determines to handover UE according to measurement report (0169, 0185).  The UE reports measurement results which includes identifier of the beam and signal quality wherein the identifier of the beam may be used for identifying a corresponding DU or cell (0218).  Wang teaches handovers between different CUs using information regarding an identifier of a target cell and an identifier of the target DU (0226-0230).  The source CU transmits a handover request message to a target CU wherein the message includes target cell ID (0233-0236).

Regarding claim 2  Kim teaches a signal receiving unit that receives a signal that is generated by the wireless control device, and that includes a signal including a signal of a wireless control layer in which the first information is set, wherein the wireless unit transmits a radio signal based on the signal received by the signal receiving unit (0042 – higher layer signaling includes RRC signaling, 0056 – base station divided into upper protocol and lower protocol, 0065 – the CU may configure at least one network function among RRC (e.g,. RRC is a wireless control layer), PDCP, RLC and MAC, figure 3, 0069-0070, 0077 – CU includes RRC (e.g,. RRC is a wireless control layer) and PDCP network functions).
Wang teaches RRC function implemented on the CU (figure 1, 0123, 0130,0135, 0137, 0146-0147) and MAC and PHY are implemented on the DU (figure 1, 0123, 0142, 0146, 0148-0149).
Regarding claim 3.  Kim teaches a signal receiving unit that receives a signal that is generated by the wireless control device and that includes a signal of a wireless control Layer in which the first information is set; and a processing unit that performs processing of a layer lower than the wireless control layer with respect to the signal received by the signal receiving unit, wherein the wireless unit transmits a radio signal figure 3, 0069-0070, 0077 – CU includes RRC (e.g,. RRC is a wireless control layer) and DU includes PHY network interface (e.g., a lower layer than the wireless control layer).
Wang teaches RRC function implemented on the CU (figure 1, 0123, 0130,0135, 0137, 0146-0147) and MAC and PHY are implemented on the DU (figure 1, 0123, 0142, 0146, 0148-0149).
Regarding claim 4.  Kim teaches a signal receiving unit that receives a first signal that includes a signal of a wireless control layer generated by the wireless control device; a generating unit that generates a second signal including a signal of the wireless control layer in which the first information is set (figure 3, 0069-0070, 0077 – CU includes RRC (e.g,. RRC is a wireless control layer)); and a processing unit that performs processing of a layer lower than the wireless control layer with respect to the first signal and the second signal, wherein the wireless unit transmits a radio signal based on the signal processed by the processing unit (figure 3, 0069-0070, 0077 –DU includes PHY network interface (e.g., a lower layer than the wireless control layer).
Wang teaches RRC function implemented on the CU (figure 1, 0123, 0130,0135, 0137, 0146-0147) and MAC and PHY are implemented on the DU (figure 1, 0123, 0142, 0146, 0148-0149).
Regarding claim 5.  Kim teaches a signal receiving unit that receives a signal that is generated by the wireless control device, and that includes a signal of a media access control (MAC) layer including the first information, wherein the wireless unit transmits a radio signal based on the signal received by the signal receiving unit (figure 3, 0069-0070, 0077 – CU includes RRC (e.g,. RRC is a wireless control layer), MAC layer).
Wang teaches RRC, PDCP, RLC and MAC layers implemented on the CU (figure 1, 0123, 0130,0135, 0146-0147) and/or MAC and PHY can be implemented on the DU (figure 1, 0123, 0135, 0142, 0146, 0148-0149).
Regarding claim 6.  Kim teaches a signal receiving unit that receives a signal of a MAC layer that is generated by the wireless control device; and a setting unit that sets the first information in the signal of the MAC layer received by the signal receiving unit, wherein the wireless unit transmits a radio signal based on the signal of the MAC layer in which the first information is set by the setting unit (figure 3, 0069-0070, 0077 – CU includes RRC (e.g,. RRC is a wireless control layer), MAC layer).
Wang teaches RRC, PDCP, RLC and MAC layers implemented on the CU (figure 1, 0123, 0130,0135, 0146-0147) and/or MAC and PHY can be implemented on the DU (figure 1, 0123, 0135, 0142, 0146, 0148-0149).
Regarding claim 7.  Kim teaches a signal receiving unit that receives a signal of a layer higher than the MAC layer that is generated by the wireless control device; and a setting unit that performs processing of the MAC layer with respect to the signal received by the signal receiving unit, and that sets the first information in the signal subjected to the processing of the MAC layer, wherein the wireless unit transmits a radio signal based on the signal of the MAC layer in which the first information is set (figure 3, 0069-0070, 0077 – CU includes RRC (e.g,. RRC is a wireless control layer which is higher than the MAC layer), MAC layer).
.g., RRC is higher than the MAC layer), PDCP, RLC and MAC layers implemented on the CU (figure 1, 0123, 0130,0135, 0146-0147) and/or MAC and PHY can be implemented on the DU (figure 1, 0123, 0135, 0142, 0146, 0148-0149).
Allowable Subject Matter
3.	Claims 8 and 10 are allowed.
Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARRY W TAYLOR whose telephone number is (571)272-7509.  The examiner can normally be reached on Monday-Thursday: 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on 571-272-7922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/BARRY W TAYLOR/           Primary Examiner, Art Unit 2646